PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/903,195
Filing Date: 23 Feb 2018
Appellant(s): Lee, Donald, B.



__________________
Donald B. Lee
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/22/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
On pages 12-19 and 21, Appellant argues that Diab fails to teach a “standardized and common interface for each and all of the different sensors to couple to a plurality of systems of the vehicle and bi-directionally communicate between the plurality of systems of the vehicle and the different sensors that acquire the sensor measurements onboard the vehicle, wherein the network, the PoE network switch, and the network interface port differ from the plurality of systems of the vehicle and the sensors,” as recited in claims 1 and 11. 
Appellant emphasizes how “the claim differentiates between network components, systems of vehicles, and sensors.” However, this assertion is broad and does not provide clarification of the claimed invention. Diab teaches “a network, the PoE network switch, and the network interface port differ from the plurality of systems of the vehicle and the sensors” in Paragraph 0351, wherein “the vehicle black box 972 is coupled to a network switch module 996 and receives video data and/or sensor data therefrom.” Diab’s distinction between vehicle black box, network switch module, and sensor data, indicates that the network switch module differs from the systems of the vehicle (wherein a vehicle black box is an example of a “system of the vehicle”) and sensors, which meets the appellant’s limitation as claimed. The network switch module is an example of a master power sourcing equipment (PSE) which provides power over Ethernet (PoE) to a plurality of powered devices (see Paragraph 0355), all of which is an example of a standardized and common interface for each and all of the different sensors to 
In another example, Diab teaches, in Paragraph 0158 and Figure 6, “a schematic block diagram of another embodiment of a vehicular communication network that includes a unified network fabric 124, one or more communication links 126, a gateway 128, the network manager 130, the power manager 132, one of more multimedia processing modules 134, a plurality of user input and/or output interfaces 136 (e.g., seat adjust, windowed control, radio control, minor control, GPS control, cruise control, etc.), and a plurality of network node modules. Each of the network node modules includes a network interface for coupling to the unified network fabric and at least one device.” As seen in figure 6 below, there is a separate indication of vehicle systems 210, vehicle system actuator 212 and vehicle system sensor 214. Paragraph 0181 states that “most communications within the network fabric will use a default communication protocol (e.g., 100 Mbps or 1 Gbps Ethernet), however, some communications within the network fabric may deviate from the default communication protocol. For instance, between two bridge-routing modules, 10 Gb Ethernet may be used or non-standard speeds such as 200 Mbps, or 2.5 Gbps Ethernet may be used between a particular bridge-routing module 386 and a particular switch module.” This communication protocol powered over Ethernet is an example of a standardized and common interface. 

    PNG
    media_image2.png
    433
    578
    media_image2.png
    Greyscale


Diab further elaborates on the bi-directional communication displayed in Figure 46 and teaches in Paragraph 0284, “a schematic block diagram of another embodiment of a network node module 390 that includes a plurality of sensors 758, a plurality of actuators 766, a plurality of analog to digital converters 760, a plurality of digital to analog converters 768, an assembly network node module (which includes a plurality of network interfaces 762 and a switching circuit module 772), and a port 774. The switching circuit module 772 includes a switching circuit 776, a processing module 778, one or more queues 780, and memory 782. The processing module 778 implements a local management function…the switching module 772 includes a queue 780 for each of the vehicle devices of the network node module 390 and a network queue 780 coupled to the port 774. As a further example, the switching module 772 may include a single queue for packets to/from the network interfaces 762 and a single queue 780 coupled to the port 774.” Diab continues on to teach in Paragraph 0285, “In an example of operation, a sensor 758 generates data, which is converted into a packet by the network interface 762 as previously discussed. The network interface 762 provides the packet to one of the queues 780 of the switching circuit module 772. The local network management function manages the inputting of packets in the queue based on a prioritization scheme as previously discussed.” In Paragraph 0286, Diab teaches that “the local network management function enables the switching circuit 776 to transfer an outgoing packet from the queue to the network queue (e.g., the network 
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Diab teaches in Paragraph 0674 that, “the present invention has been described above with the aid of functional building blocks illustrating the performance of certain significant functions. The boundaries of these functional building blocks have been arbitrarily defined for convenience of description. Alternate boundaries could be defined as long as the certain significant functions are appropriately performed. Similarly, flow diagram blocks may also have been arbitrarily defined herein to illustrate certain significant functionality. To the extent used, the flow diagram block boundaries and sequence could have been defined otherwise and still perform the certain significant functionality. Such alternate definitions of both functional building blocks and flow diagram blocks and sequences are thus within the scope and spirit of the claimed invention. One of average skill in the art will also recognize that the functional building blocks, and other illustrative blocks, modules and components herein, can be implemented as illustrated or by discrete components, application specific integrated circuits, processors executing appropriate software and the like or any combination thereof.” 
between bridge-routing modules 386 and switch modules 388 includes multiple cables (e.g., unshielded twisted pair, shielded twisted pair, coaxial cable, category 5 or 6 cables, fiber optics, etc.).” The twisted pair cables provide a coupling between the bridge-routing modules and switch modules. Diab teaches in Paragraph 0223 and Figure 28 that the vehicular communication network, which includes the network interface, is processed by the bridge-routing modules, switch modules and other modules of the network fabric. As stated in Paragraph 0355, the master power sourcing equipment (PSE) 998 (e.g., switch module, bridge routing module, etc.) provides power over Ethernet (PoE) to a plurality of powered devices 1110 and 1120 (e.g., network node modules, only two of which are shown) via Ethernet links 1008a and 1008b, which also carry data and control (messaging) information. Though Diab does not use identical terminology to the Appellant’s recited claim elements, Diab teaches the same. Diab’s twisted pair cables provide a coupling between the bridge-routing modules (corresponds to network interface port) and switch modules (corresponds to PoE network switch) which processes the network interface of the vehicular communication network, providing power over Ethernet to a plurality of powered devices).
On page 21, Appellant argues that the Office Action has failed to establish that the proposed combination teaches the limitations recited in claim 20, “wherein the port provides standardized and 
On page 22, claims 2, 3, 8, and 12-15, stand rejected for at least the reasons set forth above with respect to claims 1 and 11.
On Page 23, Appellant argues that the Office Action has failed to establish a prima face case of unpatentability with respect to claim 21. However, Diab teaches the system of claim 1 of the present invention for at least the reasons set forth above, but fails to explicitly teach wherein the systems of the vehicle are a propulsion system and an electrical power system. 
However, Stokes teaches wherein the systems of the vehicle are a propulsion system and an electrical power system (see Paragraph 0032 for the propulsion system 170 and Paragraph 0063 for the electrical power system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicular communication network system, as taught by Diab, using the propulsion and electrical power system, as taught by Stokes, for the purpose of providing controllable low noise transmission signal shaping without necessitating the use of expensive fast switching components, particularly in the context of providing relatively high quality enhanced sensor data and/or imagery (see Paragraph 0002 of Stokes).
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner recognizes that obviousness may be established by In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Diab teaches limitations of claim 1 and Stokes teaches the systems of the vehicle that are a propulsion system and an electrical power system in Paragraph 0032 for the propulsion system 170 and Paragraph 0063 for the electrical power system. Examples of a motivation to combine is discussed above and can be found in Paragraph 0002 of Stokes.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELIZABETH YANG/Examiner, Art Unit 3665
                                                                                                                                                                                                        Conferees:
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.